Case 9:19-bk-11573-MB      Doc 829 Filed 02/27/20 Entered 02/27/20 12:54:50          Desc
                            Main Document     Page 1 of 9


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Jennifer M. Taylor (S.B. # 241191)
      Darren L. Patrick (S.B. # 310727)
  3   400 South Hope Street, 18th Floor
      Los Angeles, CA 90071-2899
  4   Telephone: (213) 430-6000
      Facsimile: (213) 430-6407
  5   E-mail: ejones@omm.com
      E-mail: jtaylor@omm.com
  6   E-mail: dpatrick@omm.com

  7   Gary Svirsky (N.Y. SBN: 2899417)
      Samantha M. Indelicato (N.Y. SBN: 5598263)
  8   (appearing pro hac vice)
      Seven Times Square
  9   New York, NY 10036
      Telephone: (212) 326-2000
 10   Facsimile: (212) 326-2061
      E-mail: gsvirsky@omm.com
 11   E-mail: sindelicato@omm.com

 12   Attorneys for UBS AG, London Branch
      and UBS AG, Stamford Branch
 13

 14                           UNITED STATES BANKRUPTCY COURT

 15               CENTRAL DISTRICT OF CALIFORNIA — NORTHERN DIVISION

 16   In re:                                       Case No. 9:19-bk-11573-MB
 17   HVI CAT CANYON, INC.,                        Chapter 11
 18            Debtor.                             UBS AG, LONDON BRANCH’S
                                                   OPPOSITION TO GLR, LLC’S REQUEST
 19                                                FOR PAYMENT OF ADMINISTRATIVE
                                                   RENT [DKT. NO. 801]
 20
                                                   Hearing
 21
                                                   Date:     March 12, 2020
 22
                                                   Time:     10:00 a.m.
 23                                                Place:    Courtroom 201
                                                             1415 State Street
 24                                                          Santa Barbara, California 93101

 25

 26

 27

 28


                 UBS OPPOSITION TO GLR REQUEST FOR PAYMENT OF ADMINISTRATIVE RENT
Case 9:19-bk-11573-MB        Doc 829 Filed 02/27/20 Entered 02/27/20 12:54:50                 Desc
                              Main Document     Page 2 of 9


  1          UBS AG, London Branch and UBS AG, Stamford Branch (“UBS”) respectfully submit this

  2   opposition to GLR, LLC’s (“GLR”) Request for Payment of Administrative Rent [Docket No. 801]

  3   (the “Motion”). The Motion is yet another attempt by Mr. Randeep S. Grewal1—now acting as

  4   GLR’s stated “principal”—to seek preferential treatment based on questionable claims against the

  5   estate. The Motion should be denied.

  6          First, GLR should not receive any purported “administrative” rent for the Lakeview Office

  7   or the Lakeview Warehouse (the “Lakeview Property”) while the Trustee’s adversary complaint

  8   against GLR for avoidance and recovery of fraudulent transfers remains pending. See Mot. at 1.

  9   That action alleges—and is supported by evidence in the public record—that the Debtor

 10   quitclaimed all of its interest in the Lakeview Property to GLR just six days before the Petition

 11   Date while both entities were under Mr. Grewal’s control. See Case No. 9:20-ap-01006-MB at

 12   Docket No. 1 (Complaint) ¶ 21, Ex. 2 (Quitclaim Deed). The Quitclaim Deed specifically identifies

 13   the Lakeview Property—including assessor parcel numbers (APN) 129-120-26 and 129-170-27—

 14   and provides that the Debtor “relinquishes [and] surrenders … any and all right, title, and interest”

 15   therein to GLR effective July 19, 2019. See id. at pp. 14, 25 (Legal Description)2. These are the

 16   same APN’s shown on the lease on which GLR now seeks payment. See Mot. at 6 (Lakeview

 17   Office and Warehouse Lease) ¶ 1(a), (b). Based on the specific identification of the Lakeview

 18   Property in the Quitclaim deed executed by the Debtor in favor of GLR, a reasonable inference can

 19   be drawn that, prior to execution of the Quitclaim Deed, the Debtor and not GLR was the owner of

 20   the Lakeview Property, which would necessarily mean the lease agreement submitted by GLR in

 21   support of its motion is invalid on its face. At a minimum, GLR’s demand for rent on real property

 22   that the Debtor quitclaimed to GLR less than a week before the Petition Date is highly suspect.

 23
      1
        On October 16, 2019, this Court approved the Trustee’s appointment following motions by
 24   UBS; the California State Lands Commission; the California Department of Conservation
      Division of Oil, Gas, and Geothermal Resources; the Santa Barbara County Air Pollution District
 25   and Tax Collector; and Buganko, LLC, citing Mr. Grewal’s gross mismanagement, malfeasance,
      insider transactions, environmental infractions, and failure to pay royalties. See Docket No. 409
 26   (Order).
      2
 27     The Deed appears to have been executed on January 16, 2019, but was not recorded until July
      19, 2019. Id. at p. 14. Under Mr. Grewal’s control, the Debtor filed its Chapter 11 petition on
 28   July 25, 2019. See Docket No. 1 (Petition).

                                                      -2-
                UBS OPPOSITION TO GLR REQUEST FOR PAYMENT OF ADMINISTRATIVE RENT
Case 9:19-bk-11573-MB        Doc 829 Filed 02/27/20 Entered 02/27/20 12:54:50                   Desc
                              Main Document     Page 3 of 9


  1          Further, the Motion is unsupported by sufficient evidence of GLR’s entitlement to post-

  2   petition rent. Mr. Grewal’s supporting declaration makes no mention of GLR’s ownership of the

  3   property or role as the Debtor’s “landlord.” See Mot. at 1; cf. Mot. at 4–5 (Grewal Declaration).

  4   Conspicuously, the declaration also fails to establish that the Debtor ever made prepetition rent

  5   payments to GLR or even occupied the premises. See Mot. at 4–5 (Grewal Declaration). Nor is it

  6   plausible that the lease attached to the Motion was an arms-length transaction. The Trustee has

  7   indicated he has located new leased space for the Debtor’s headquarters at $5,000 per month,

  8   whereas the rent under the Lakeview Property lease is 50% higher at $7,500 per month. See Docket

  9   No. 812 (Trustee’s Motion to Reject Lakeview Lease) at 7–8. That amounts to approximately

 10   $30,000 in overcharges per year.3

 11          Given the suspicious nature of the Quitclaim Deed and the lease, GLR’s claim for

 12   administrative rent should be disallowed until its ownership of the property and entitlement to rent

 13   are properly investigated and determined in the context of the Trustee’s adversary proceeding. See

 14   11 U.S.C. § 502(d) (“[T]he court shall disallow any claim of any entity from which property is

 15   recoverable under Section … 550 … of this title or that is a transferee of a[n avoidable] transfer …

 16   unless such entity or transferee has paid the amount, or turned over any such property, for which

 17   such entity or transferee is liable[.]”); In re MicroAge, Inc., 291 B.R. 503, 508–12 (B.A.P. 9th Cir.

 18   2002) (holding that “§ 502(d) may be raised in response to the allowance of an administrative

 19   claim”; that “[n]othing in the plain language of § 502(d) limits its application to prepetition claims”;

 20   and that “the bankruptcy court erred when it held that § 502(d) does not apply to claims for expenses

 21   of administration”).

 22          Second, GLR’s request for immediate allowance and payment of administrative rent is

 23   premature.    Bankruptcy courts within the Ninth Circuit have consistently recognized that—

 24   notwithstanding Section 365(d)(3)’s directive that the “trustee shall timely perform” its obligations

 25   under non-residential real property leases—deferral is appropriate in cases of potential

 26
      3
        Further, the Lakeview Property lease was executed on behalf of the Debtor by Susan
 27   Whalen. Mot. at 8 (Lease). UBS is informed Ms. Whalen acted as general counsel for all of the
      “Greka” entities controlled by Mr. Grewal (including GLR). And Mr. Grewal, who executed the
 28   lease for GLR, was admittedly the Debtor’s Chairman.

                                                       -3-
                 UBS OPPOSITION TO GLR REQUEST FOR PAYMENT OF ADMINISTRATIVE RENT
Case 9:19-bk-11573-MB         Doc 829 Filed 02/27/20 Entered 02/27/20 12:54:50                   Desc
                               Main Document     Page 4 of 9


  1   administrative insolvency. See In re Orvco, Inc., 95 B.R. 724, 728 (B.A.P. 9th Cir. 1989), overruled

  2   on other grounds by In re Pacific Atlantic Trading Co., 27 F.3d 401 (9th Cir. 1994) (“Because the

  3   record indicates that there may not be sufficient funds in the estate to pay all administrative

  4   claimants in full, the bankruptcy court did not err in deferring payment on [landlord’s

  5   administrative rent] claim pending a determination of the amount of the claim and the ability of the

  6   Debtor to pay all administrative claimants.”).

  7           As the Orvco court explained, “[a]lthough section 365(d)(3) calls for timely performance

  8   of the debtor’s lease obligations, there is no indication that Congress intended to grant landlords

  9   some type of super-priority status.” Id. at 728. “Accordingly, most courts addressing the issue

 10   have held that where there are insufficient funds in the estate to satisfy all administrative claims, a

 11   landlord is only entitled to its pro rata share with the other allowed administrative claimants.” Id.

 12   see also In re LPM Corp., 269 B.R. 217, 223 (B.A.P. 9th Cir. 2001), aff’d, 300 F.3d 1134 (9th Cir.

 13   2002) (“[W]e are still bound by Orvco’s holding that an administrative claim under § 365(d)(3)

 14   does not entitle a landlord to superpriority status if the estate is administratively insolvent.”); In re

 15   Bryant Universal Roofing, Inc., 218 B.R. 948, 953 (Bankr. D. Ariz. 1998) (“Other courts within

 16   the Ninth Circuit have followed Orvco, and this Court will also.”); In re MS Freight Distribution,

 17   Inc., 172 B.R. 976, 978 (Bankr. W.D. Wash. 1994) (same); In re Tandem Grp., Inc., 61 B.R. 738,

 18   742 (Bankr. C.D. Cal. 1986) (pending determination of sufficiency of available funds, “the court

 19   postpones its determination of the amount of administrative rent due and owing to moving party”).

 20           The Trustee has acknowledged the risk of administrative insolvency at numerous hearings

 21   in this case; and his pleadings indicate there may be insufficient funds to pay administrative claims

 22   in full. See Docket No. 698 (Trustee’s Fee Application) at ¶¶ 6, 7. The United States Trustee has

 23   also identified a “concern that there may be insufficient monies to … pay the Debtor’s post-petition

 24   obligations going forward.” See Docket No. 711 (UST Objection to Fee Applications) at 1–2.

 25   GLR’s administrative rent claim should not be allowed or paid until the Trustee determines whether

 26   sufficient cash will become available to pay all administrative claims, not just those of GLR. Until

 27   that occurs, GLR is protected by the Trustee’s retention of rent payments in escrow.

 28           Finally, GLR has failed to articulate any sound basis for this Court to overturn its multiple

                                                        -4-
                 UBS OPPOSITION TO GLR REQUEST FOR PAYMENT OF ADMINISTRATIVE RENT
Case 9:19-bk-11573-MB        Doc 829 Filed 02/27/20 Entered 02/27/20 12:54:50                  Desc
                              Main Document     Page 5 of 9


  1   prior orders prohibiting the Debtor from making rent payments to insiders and affiliates, including

  2   one negotiated by Mr. Grewal at the first day hearings.4 GLR’s contention that these orders do not

  3   apply because GLR is not an “insider” or “affiliate” of the Debtor, Mot. at 2, contradicts prior

  4   admissions by the Debtor’s former Chairman, Mr. Randeep Grewal, and are incorrect as a matter

  5   of law. Mr. Grewal testified at the first-day hearings that he owns and controls GLR, and that GLR

  6   is an “affiliate” and “sister company” of the Debtor:

  7                  THE COURT: And who is GLR? Is this an affiliate, is it somebody else?
                     THE WITNESS: It’s an affiliate?
  8                  THE COURT: Okay. What’s the nature of the corporate relationship? […]
                     Is it a parent, is it a sister company? What is it?
  9                  THE WITNESS: It’s owned -- for example, I am a director of GLR, so it’s
                     affiliated with my management position at GLR. So to answer your
 10                  question, Your Honor, a sister company.
                     THE COURT: Okay.
 11
      See 8/1/2019 Hr’g Tr. (First Day Hearing) at 35:9-21.5 Mr. Grewal’s declaration in support of the
 12
      Motion again confirms he is GLR’s “principal.” Mot. at 4 (Grewal declaration) ¶ 1.
 13
             In addition, UBS is informed and believes that both the Debtor and GLR are indirectly
 14
      owned by Mr. Grewal. Therefore, GLR is an “affiliate” of the Debtor pursuant to Section 101(2)(B)
 15
      of the Bankruptcy Code. Further, the Bankruptcy Code defines “insider” non-exclusively to
 16
      “include … any affiliate, or insider of an affiliate” as well as any “director, officer, or person in
 17
      control of the Debtor.” 11 U.S.C. § 101(31)(B)(i)-(iii), (D) (emphasis added). Mr. Grewal (the
 18
      Debtor’s prior Chairman) and GLR (his wholly-controlled “sister company” of the Debtor) both fit
 19
      within the statutory definition of “insider” and are bound by the restrictions in the financing orders.
 20
      Those orders were expressly designed to prevent the Debtor from making rent (and royalty)
 21

 22
      4
        See Docket No. 43 (Interim Cash Collateral Order) at ¶ 9 (“Absent further order of the Court or
 23   written consent of UBS … the Debtor shall not make … any … surface lease payments to
      insiders or affiliates of the Debtor … but the Debtor shall hold any such payments in an interest-
 24   bearing escrow or segregated account”); Docket No. 572 (Final DIP Order) at ¶ 15 (same).
      5
 25     The first day hearing transcript was admitted into evidence without objection at this Court’s
      cash collateral trial on October 3-4, 2019 as Exhibit “UBS-18.” It also appears on the docket as
 26   Exhibit 15 to the Declaration of Samantha Indelicato in Support of Objection of UBS AG, London
      Branch to Debtor’s Motion for Final Order Approving Use of Cash Collateral, see Docket No.
 27   121-19, and as Exhibit 18 to the Declaration of Samantha Indelicato in Support of UBS AG,
      London Branch’s Motion to Appoint a Chapter 11 Trustee filed on October 7, 2019, see Docket
 28   No. 365-18.

                                                       -5-
                 UBS OPPOSITION TO GLR REQUEST FOR PAYMENT OF ADMINISTRATIVE RENT
Case 9:19-bk-11573-MB        Doc 829 Filed 02/27/20 Entered 02/27/20 12:54:50                Desc
                              Main Document     Page 6 of 9


  1   payments to its admitted affiliates controlled by Mr. Grewal, including GLR.

  2          The Motion should be denied outright or, at most, GLR’s request for allowance and payment

  3   of administrative rent should be deferred until the Trustee has (i) investigated the Quitclaim Deed

  4   and the GLR lease in the context of his adversary proceeding; and (ii) determined whether the estate

  5   will have sufficient funds to pay all administrative claimants.

  6
       Dated: February 27, 2020                          Respectfully submitted,
  7
                                                         O’MELVENY & MYERS LLP
  8

  9                                                      /s/ Darren L. Patrick
                                                         Darren L. Patrick
 10                                                      400 South Hope Street, 18th Floor
                                                         Los Angeles, CA 90071-2899
 11                                                      Telephone: (213) 430-6000
                                                         Facsimile: (213) 430-6407
 12                                                      E-mail: dpatrick@omm.com
 13                                                      Attorneys for UBS AG, London Branch and
                                                         UBS AG, Stamford Branch
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                      -6-
                UBS OPPOSITION TO GLR REQUEST FOR PAYMENT OF ADMINISTRATIVE RENT
Case 9:19-bk-11573-MB       Doc 829 Filed 02/27/20 Entered 02/27/20 12:54:50               Desc
                             Main Document     Page 7 of 9


  1                              PROOF OF SERVICE OF DOCUMENT

  2
      I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
  3   My business address is 400 South Hope Street, Los Angeles, California 90071-2899.
  4   A true and correct copy of the foregoing document entitled UBS AG, LONDON BRANCH’s
      OPPOSITION TO GLR, LLC’s REQUEST FOR PAYMENT OF ADMINISTRATIVE
  5   RENT [DKT. No. 801] will be served or was served (a) on the judge in chambers in the form and
      manner required by LBR 5005-2(d); and (b) in the manner indicated below:
  6
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
  7   Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
      document will be served by the court via NEF and hyperlink to the document. On 2/27/20, I
  8   checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
      that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
  9   the email address(es) indicated below:
 10
             William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
 11
             Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
 12
             Marc S Cohen mscohen@loeb.com, klyles@loeb.com
 13
             Alec S DiMario alec.dimario@mhllp.com, debra.blondheim@mhllp.com;
 14
             Syreeta.shoals@mhllp.com
 15
             Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
 16
             H Alexander Fisch Alex.Fisch@doj.ca.gov
 17
             Don Fisher dfisher@ptwww.com, tblack@ptwww.com
 18
             Brian D Fittipaldi brian.fittipaldi@usdoj.gov
 19
             Ellen Friedman efriedman@friedmanspring.com
 20
             Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu
 21
             Karen L Grant kgrant@silcom.com
 22
             Ira S Greene Ira.Greene@lockelord.com
 23
             Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
 24
             Brian L Holman b.holman@musickpeeler.com
 25
             Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;
 26
             eisrael@ecf.inforuptcy.com
 27
             Razmig Izakelian razmigizakelian@quinnemanuel.com
 28
                                                     -7-
                UBS OPPOSITION TO GLR REQUEST FOR PAYMENT OF ADMINISTRATIVE RENT
Case 9:19-bk-11573-MB    Doc 829 Filed 02/27/20 Entered 02/27/20 12:54:50         Desc
                          Main Document     Page 8 of 9


  1        Alan H Katz akatz@lockelord.com

  2        John C Keith john.keith@doj.ca.gov

  3        Jeannie Kim jkim@friedmanspring.com

  4        Mitchell J Langberg mlangberg@bhfs.com, dcrudup@bhfs.com

  5        Maxim B Litvak mlitvak@pszjlaw.com

  6        Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com

  7        Brian M Metcalf bmetcalf@omm.com

  8        David L Osias dosias@allenmatkins.com, bcrfilings@allenmatkins.com,

  9        kdemorest@allenmatkins.com, csandoval@allenmatkins.com

 10        Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com;

 11        sindelicato@omm.com;ejones@omm.com

 12        Jeffrey N Pomerantz jpomerantz@pszjlaw.com

 13        Benjamin P Pugh bpugh@ecg.law, mwoo@ecg.law, mhamburger@ecg.law,

 14        calendar@ecg.law

 15        Edward S Renwick erenwick@hanmor.com, iaguilar@hanmor.com

 16        J Alexandra Rhim arhim@hrhlaw.com

 17        Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com

 18        Mitchell E Rishe mitchell.rishe@doj.ca.gov

 19        Zev Shechtman zshechtman@DanningGill.com,

 20        danninggill@gmail.com;zshechtman@ecf.inforuptcy.com

 21        Sonia Singh ssingh@DanningGill.com, danninggill@gmail.com,

 22        ssingh@ecf.inforuptcy.com

 23        Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com

 24        Ross Spence ross@snowspencelaw.com, janissherrill@snowspencelaw.com;

 25        donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

 26        Christopher D Sullivan csullivan@diamondmccarthy.com,

 27        mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

 28        Jennifer Taylor jtaylor@omm.com

                                                -8-
             UBS OPPOSITION TO GLR REQUEST FOR PAYMENT OF ADMINISTRATIVE RENT
Case 9:19-bk-11573-MB        Doc 829 Filed 02/27/20 Entered 02/27/20 12:54:50                Desc
                              Main Document     Page 9 of 9


  1          John N Tedford jtedford@DanningGill.com, danninggill@gmail.com;

  2          jtedford@ecf.inforuptcy.com

  3          Salina R Thomas bankruptcy@co.kern.ca.us

  4          Patricia B Tomasco pattytomasco@quinnemanuel.com,

  5          barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

  6          Fred Whitaker lshertzer@cwlawyers.com, spattas@cwlawyers.com

  7          William E. Winfield wwinfield@calattys.com, scuevas@calattys.com

  8          Richard Lee Wynne richard.wynne@hoganlovells.com,

  9          tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

 10          Emily Young pacerteam@gardencitygroup.com,

 11          rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

 12          Aaron E de Leest adeleest@DanningGill.com,

 13          danninggill@gmail.com;adeleest@ecf.inforuptcy.com

 14
      II. SERVED BY PERSONAL DELIVERY:
 15

 16   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 2/27/2020 I served the following
      person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
 17   consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
 18   will be completed no later than 24 hours after the document is filed.
 19   JUDGE:
 20   Hon. Martin R. Barash
      United States Bankruptcy Court
 21   Central District of California
      21041 Burbank Boulevard, Suite 342
 22   Courtroom 303
      Woodland Hills, 91367
 23

 24   I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 25
      Executed this 27th day of February, 2020 at Los Angeles, California.
 26

 27
                                                                   /s/ Jan Wallis
 28                                                                Jan Wallis

                                                      -9-
                UBS OPPOSITION TO GLR REQUEST FOR PAYMENT OF ADMINISTRATIVE RENT
